DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article comprising a main body having a first wing and a second wing extending outwardly from the main body in an asymmetric manner with respect to the longitudinal axis, wherein the wings are provided with fastening means that are separated by a spacing along both the longitudinal and transversal direction, and do not overlap along any lines parallel to either the longitudinal or transversal axes when the wings are folded under the main body. The closest prior art of record, U.S. Patent Publication 2004/0138636 to Cardin, discloses an absorbent article having first and second wings 22 that extend outwardly from the main body in an asymmetric manner with respect to the longitudinal axis 14, as shown in figure 1. However, when the first and second wings are folded under the main body, as shown in figures 2, 4, 5, and 6, the wings overlap each other in the transversal direction of the article such that a line parallel to the longitudinal direction would cross over both wings. While Cardin does not explicitly disclose what portion of the wings comprise fastening means, Cardin does not disclose nor suggest that the fastening means on the wings would be spaced in the transversal direction when the wings themselves are not. Additional prior art of record, such as Zander et al. (2005/0283131) and Rodier (5,401,268) also disclose absorbent articles having wings that are asymmetric with respect to the longitudinal axis, but comprise fastening members that are both intersected by the longitudinal axis or a line parallel thereto, and therefore do not teach the features of the present invention. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781